Citation Nr: 0719991	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  05-35 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left arm 
disorder. 

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Kris M. Boyd, attorney at law


WITNESSES AT HEARING ON APPEAL

Appellant and fiancée



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to October 
1966.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas (RO), which held that the veteran had 
not submitted new and material evidence to reopen the claims.  

Although an October 2005 Statement of the Case and a May 2006 
Supplemental Statement of the Case(SSOC) reflect that the RO 
considered and denied service connection for disorders of the 
left arm and left knee on the merits, the Board is required 
to determine whether new and material evidence has been 
presented when a claim has been previously disallowed based 
upon the same factual basis.  See Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996).  For this reason, the Board has 
listed the issues on the title page as whether new and 
material evidence has been submitted to reopen a claim for 
service connection for a left arm disorder, and whether new 
and material evidence has been submitted to reopen a claim 
for service connection for a left knee disorder. 

The issue of entitlement to service connection for a left arm 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A final July 1991 Board decision denied service 
connection for numbness of the left arm; a February 2003 
rating decision denied an application to reopen the claim; 
the veteran did not appeal the February 2003 decision within 
one year of receiving notification and thus the decision is 
final.

2.  Evidence added to the record since the February 2003 
rating decision does relate to an unestablished fact 
necessary to substantiate the appellant's claim for service 
connection for a left arm disorder, and does raise a 
reasonable possibility of substantiating that claim.

3.  A final February 2002 rating decision denied service 
connection for a left knee disorder; a February 2003 rating 
decision denied an application to reopen the claim; the 
veteran did not appeal the February 2003 decision within one 
year of receiving notification and thus the decision is 
final.

4.  Evidence added to the record since the February 2003 
rating decision does not relate to an unestablished fact 
necessary to substantiate the appellant's claim for service 
connection for a left knee disorder, and does not raise a 
reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  Evidence received since the February 2003 rating decision 
denying the veteran's application to reopen a claim for 
service connection for a left arm disorder is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).

2.  Evidence received since the February 2003 rating decision 
denying the veteran's application to reopen a claim for 
service connection for a left knee disorder is not new and 
material, and the claim is not reopened.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R.  § 3.156(a).  The Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

The law provides that evidence proffered by the veteran to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality.  Spaulding v. Brown, 10 Vet. 
App. 6, 10 (1997).

Turning to the veteran's left arm, a July 1991 Board decision 
denied service connection for numbness of the left arm.  The 
decision became final.  38 U.S.C.A. § 7104 (West 2002).  A 
February 2003 rating decision denied an application to reopen 
a claim for service connection for numbness of the left arm.  
The February 2003 rating decision noted that there was no 
evidence of a causal relationship between the veteran's left 
arm and his service.  The veteran did not appeal this 
decision within one year of receiving notification and thus 
the decision is final.

In connection with his claim to reopen, the veteran submitted 
a December 2005 private medical opinion.  The private 
physician stated that, based on a review of the veteran's 
service medical records and medical literature, he believed 
that the veteran's current palsy was due to in-service rifle-
sling palsy.  

The Board finds that this evidence bears substantially upon 
the specific matter under consideration as it relates to an 
unestablished fact (a nexus or link between inservice 
treatment and current left arm findings) necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  Accordingly, the Board finds that 
new and material evidence has been submitted to reopen the 
veteran's claim.  To this extent only, the benefit sought on 
appeal is granted.

Inasmuch as the claim for service connection for a left arm 
disorder has been reopened, the Board must consider the 
merits of the claim.  The next step for the Board in this 
case is to assess the new and material evidence in the 
context of the other evidence of record and make new factual 
determinations.  On review, the Board finds that additional 
development is needed.  Accordingly, a thorough discussion of 
the application of the duties to notify and assist will be 
included in a subsequent decision (if the claim remains 
denied following remand).

Turning to the veteran's left knee, a February 2002 rating 
decision denied service connection for a left knee disorder.  
The decision became final.  38 U.S.C.A. § 7105 (West 2002).  
A February 2003 rating decision denied an application to 
reopen a claim for service connection for a left knee 
disability.  The February 2003 rating decision noted that 
there was no evidence of treatment of the left knee during 
service.  The veteran did not appeal this decision within one 
year of receiving notification and thus the decision is 
final.

Evidence of record at the time of the February 2003 rating 
decision included service medical records and post-service 
medical records.  

The February 2003 rating decision is not subject to revision 
on the same factual basis.  38 U.S.C.A. § 7105 (West 2002).  
In order to reopen the claim, the appellant must present or 
secure new and material evidence with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Since the February 2003 rating decision, the veteran has 
submitted copies of service medical records, additional post-
service treatment records, and copies of medical articles.  
He also testified before the undersigned Veterans Law Judge 
in January 2007.  

The newly submitted copies of the veteran's service medical 
records are duplicates of records already considered by VA.  
Thus, they are not new within the meaning of 38 C.F.R. § 
3.156(a).  

The newly submitted post-service medical records fail to 
demonstrate that the veteran had any left knee symptoms or 
complaints during service.  Thus, they are not material 
within the meaning of 38 C.F.R. § 3.156(a).  

The newly submitted medical articles are too general in 
nature to provide, alone, the necessary evidence to show that 
the veteran had inservice left knee complaints or findings.  
See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  The 
medical treatise, [textbook, or article] must provide more 
than speculative, generic statements not relevant to the 
veteran's claim but must discuss generic relationships with a 
degree of certainty for the facts of a specific case.  Wallin 
v. West, 11 Vet. App. 509, 514 (1998).  The medical articles 
in the current case do not provide statements for the facts 
of the veteran's specific case.  Therefore, they are not 
material within the meaning of 38 C.F.R. § 3.156(a).  

The veteran's contentions linking his post-service left knee 
disorder to his service are essentially the same as those 
previously made to VA.  Thus, this evidence is not new.  Reid 
v. Derwinski, 2 Vet. App. 312 (1992); see also Anglin v. 
West, 11 Vet. App. 361, 368 (1998) (veteran's testimony 
supporting fact previously rejected regarding an alleged PTSD 
stressor was cumulative).

The veteran's contentions also fail to constitute competent 
medical evidence.  The veteran himself is not competent to 
diagnose the etiology of his own disability.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

In Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted 
that lay persons are not competent to offer medical opinions 
or diagnoses and that such evidence does not provide a basis 
on which to reopen a claim of service connection.  

As the preponderance of the evidence is against the 
application to reopen the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in September 2004, February 
2005 and March 2006.  Together, these documents discussed the 
particular legal requirements applicable to the claim, the 
evidence considered, and the pertinent laws and regulations.  
VA made all efforts to notify and to assist the appellant 
with regard to the evidence obtained, the evidence needed, 
the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

The Board is also aware of the decision in Kent v. Nicholson, 
20 Vet App 1 (2006), regarding notice requirements for claims 
to reopen final decisions.  The Board finds no basis to 
remand this case to the RO for additional development.  
Again, based on the notice already provided to the veteran 
cited above, which addresses both the requirements for 
reopening the claim for service connection for a left knee 
disorder as well as the evidence required by the underlying 
claim for service connection, further amended notice to the 
veteran would not provide a basis to grant the claim. 

VA has also obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  The 
Board also finds that VA need not provide an examination for 
the veteran's left knee claim, as it is not reopened.  
38 C.F.R. § 3.159(c)(4)(C)(ii).  In light of the foregoing, 
the Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.      


ORDER

As new and material evidence has been received, the claim for 
service connection for a left arm disorder is reopened; to 
this extent, the appeal is granted.

New and material evidence not having been received to reopen 
a claim for service connection for a left knee disorder, the 
veteran's application to reopen the claim is denied.


REMAND

As the preceding decision reopened the veteran's claim for 
service connection for a left arm disorder, additional 
development of this issue is required.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2006).

The veteran's service medical records show that he was 
treated on several occasions during 1962 for a complaint of 
weakness and diminished sensation in the left wrist and arm.  
The records note that the veteran had an apparent mild sling 
palsy with a psychogenic overlay.  The report of the 
veteran's separation medical examination was negative for 
left arm complaints.  

A December 2005 medical opinion from a private physician, 
based on the veteran's service medical records and medical 
literature, relates the veteran's current palsy to in-service 
rifle-sling palsy.  

In light of the foregoing, additional evidentiary development 
is required as to the relationship, if any, between the 
objective findings in the veteran's service medical records 
and his post-service left arm medical findings and diagnoses.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an examination to 
determine the nature, extent and 
etiology of any disability of the left 
arm that may be present.  The claims 
file must be made available to the 
examiner.

Following a review of the relevant 
medical evidence in the claims file, 
the medical history (including that set 
forth above), the clinical evaluation, 
and any tests that are deemed 
necessary, the examiner is asked to 
opine whether it is at least as likely 
as not (50 percent or more likelihood) 
that any current condition of the left 
arm is causally related to any of the 
left arm findings or injuries reflected 
in the veteran's service medical 
records.

The examiner is requested to provide a 
rationale for any opinion expressed.  
If the examiner finds it impossible to 
provide any part of the requested 
opinion without resort to pure 
speculation, he or she should so 
indicate.

2.  Then, readjudicate the veteran's 
claim for service connection for a left 
arm disorder.  Any new evidence 
obtained or received since the May 2006 
SSOC should be considered.  If any part 
of this decision is adverse to the 
veteran, he and his representative 
should be provided an SSOC.  A 
reasonable period of time for a 
response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


